Case 7:21-cr-00007-VB Document 19 Filed 01/21/21 Page 1 of 1

March 31, 2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

X
VIDEOCONFERENCE
-V-
21 -cr_7 ___—(VB)(__)
Edward Green ,
Defendant(s).
X
Defendant Edward Green hereby voluntarily consents to

 

participate in the following proceeding via videoconferencing:
Initial Appearance/Appointment of Counsel

Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Preliminary Hearing on Felony Complaint
Bail/Revocation/Detention Hearing

Status and/or Scheduling Conference

x Plea
Edward Greew

Defendant's Signature Defense Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

 

 

Edward Green Benjamin Gold
Print Defendant’s Name Print Defense Counsel’s Name

 

 

This proceeding was conducted by reliable el technolo

| UU | po T(
Date U.S, yl

 

 
